                                                Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 1 of 11

        `
                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                                              SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                          HOUSTON DIVISION

                              CASE NAME:                  WESTMORELAND COAL COMPANY, et. al.                                                                                                                  CASE NUMBER:                        18-35672

                                                                                                                                                                                                              Petition Date:                       10/9/18

                MONTHLY OPERATING REPORT SUMMARY FOR MONTH                                                                                        DECEMBER                                  YEAR                        2018
                MONTH                                                                     October                     November                           December                           January                    February                Petition to Date

                REVENUES (MOR-6)                                                      $      63,106,204          $           67,593,714             $          74,675,555             $                   -       $                   -   $          205,375,473
                INCOME (LOSS) BEFORE INT; DEPREC./TAX (MOR-6)                                (5,985,527)                      (2,853,648)                        1,550,239                                -                           -                (7,288,936)
                NET INCOME (LOSS) (MOR-6)                                                   (36,899,702)                    (11,113,593)                       10,700,504                                 -                           -               (37,312,791)
                PAYMENTS TO INSIDERS (MOR-9)                                                    228,327                          369,797                           361,380                                -                           -                   959,504
                PAYMENTS TO PROFESSIONALS (MOR-9)                                                       -                      1,354,946                         2,660,525                                -                           -                 4,015,471
                TOTAL DISBURSEMENTS (MOR-7)                                                  32,130,529                      69,456,620                        60,448,456                                 -                           -              162,035,605

                ***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***

                                                                                                                                                                                                                       CIRCLE ONE

                REQUIRED INSURANCE MAINTAINED                                                                Are all accounts receivable being collected within terms? 1                                                Yes      No
                   AS OF SIGNATURE DATE                                      EXP.                            Are all post-petition liabilities, including taxes, being paid within terms?                               Yes      No
                                                                            DATE                             Have any pre-petition liabilities been paid?                                                               Yes      No                       If so, describe
                CASUALTY                YES (X) NO ( )                      Various                          See "GLOBAL NOTES TO MONTHLY OPERATING REPORT" note number 4
                LIABILITY               YES (X) NO ( )                      Various                          Are all funds received being deposited into DIP bank accounts?                                             Yes      No
                VEHICLE                 YES (X) NO ( )                      Various                          Were any assets disposed of outside the normal course of business?                                         Yes      No                       If so, describe
                WORKER'S                YES (X) NO ( )                      Various
                PROPERTY                YES (X) NO ( )                      Various                          Are all U.S. Trustee Quarterly Fee Payments current?                                                       Yes      No
                D&O                     YES (X) NO ( )                      Various                          What is the status of your Plan of Reorganization?
                                                                                                             Filed on 10/25/18 (see E.C.F. no. 294)
                Co-Counsel to Debtors
                ATTORNEY NAME:           Patricia B. Tomasco                                                 I certify under penalty of perjury that the following complete
                FIRM NAME:               JACKSON WALKER L.L.P.                                               Monthly Operating Report (MOR), consisting of MOR-1 through
                ADDRESS:                 1401 McKinney Street, Suite 1900                                    MOR-9 plus attachments, is true and correct.
                ADDRESS:
                CITY, STATE, ZIP:        Houston, Texas 77010                                       SIGNED                                                                                            TITLE VP, Controller & Chief Accounting Officer WLB/WMLP
                TELEPHONE:               (713) 752-4200                                                                        (ORIGINAL SIGNATURE)
                                                                                                                                    Scott Henry                                                               January 31, 2019
                                                                                                                           (PRINT NAME OF SIGNATORY)                                                                                  (DATE)
                Co-Counsel to Debtors
                ATTORNEY NAME:           Stephen E. Hessler, P.C.
                FIRM NAME:               KIRKLAND & ELLIS LLP
                ADDRESS:                 300 North LaSalle
                ADDRESS:
                CITY, STATE, ZIP:        Chicago, Illinois 60654
                TELEPHONE:               (312) 862-2000



                Notes
            1
                See MOR-5 for detail




MOR-1                                                                                                                                                                                                                                                                       Page 1 of 11
                                          Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 2 of 11

            `
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                                         SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                     HOUSTON DIVISION

                        CASE NAME:              WESTMORELAND COAL COMPANY, et. al.                                                                                                   CASE NUMBER:                       18-35672

                                                                                                                                                                                     Petition Date:                      10/9/18

                                                                          GLOBAL NOTES TO MONTHLY OPERATING REPORT


                On October 9, 2018 (the “Petition Date”), Westmoreland Coal Company and its affiliated debtors, as debtors and debtors in possession (collectively, the “Debtors”), each commenced with this Court a voluntary
                case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and managing their properties as debtors in possession
                pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On October 18, 2018, the United States Trustee for Region 7 (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant
                to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’ Committee”).

                The Debtors are filing their consolidated monthly operating report (the “MOR”) solely for purposes of complying with the monthly operating requirements applicable in the Debtors’ chapter 11 cases. The MOR
                should not be relied upon by any persons for information relating to current or future financial conditions, events, or performance of any of the Debtors or their affiliates.

                These following notes and statements and limitations should be referred to, and referenced in connection with, any review of the MOR:


                   1.    Basis of Presentation – For financial reporting purposes, the Debtors generally prepare consolidated financial statements, which include information for Westmoreland Coal Company and its Debtor
                         affiliates. The financial statements and information contained herein are unaudited and preliminary. The Debtors are maintaining their books and records in accordance with generally accepted
                         accounting principles (“GAAP”) and the information furnished in this MOR uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived
                         from their books and records that was available at the time of preparation. Subsequent information or discovery may result in material changes to the MOR and errors or omissions may exist.
                         Notwithstanding any such discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or commitment to update the MOR. In preparing the MOR, the Debtors
                         presented their Investment in Non-Debtor entities within the Equity section of the Balance Sheet for practical expedient purposes.

                         The Debtors have yet to finalize their year-end results, and the figures presented reflect preliminary unaudited year-end figures subject to significant revision. These revisions may result in material
                         changes to the figures presented.

                   2.    Reporting Period – Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring during the applicable reporting period. Except as
                         otherwise noted, no adjustments have been made for activity occurring after the close of the reporting period.
                   3.    Accuracy – The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-bankruptcy law or in lieu of complying with any
                         periodic reporting requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this
                         financial information in light of the purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or for any evaluations of
                         the Debtors based on this financial information or any other information.

                   4.    Payment of Prepetition Claims Pursuant to First Day Orders – Within the first week of the commencement of the Debtors’ chapter 11 cases, the Bankruptcy Court entered orders (the “First-Day
                         Orders”) authorizing, but not directing, the Debtors to, among other things, pay certain prepetition (a) service fees and charges assessed by the Debtors’ banks and debit and credit card companies; (b)
                         obligations related to customer programs; (c) insurance obligations; (d) surety bond program obligations; (e) employee wages, salaries, and related items, including independent contractor obligations; (f)
                         taxes and assessments; and (g) obligations related to vendors able to assert liens. Payments made on account of such claims following the commencement of these chapter 11 cases were paid pursuant to
                         the authority granted to the Debtors by the Bankruptcy Court under the First Day Orders.


                   5.    Liabilities Subject to Compromise – As of the date of this MOR, the bar date for the filing or assertion of claims against the Debtors has not yet passed. Accordingly, the amounts currently classified
                         as liabilities subject to compromise (i.e., pre-petition liabilities) are estimates and are subject to future change and adjustment.

                   6.    Reservation of Rights – Given the complexity of the Debtors' businesses, inadvertent errors, omissions, or over inclusion of contracts or leases may have occurred. Accordingly, the Debtors hereby
                         reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation, or other statement in this Monthly Operating Report and reserve the right
                         to amend or supplement this Monthly Operating Report if necessary, but shall be under no obligation to do so.




MOR-NOTES                                                                                                                                                                                                                                  Page 2 of 11
                                                 Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 3 of 11

        `
                                                                                                   UNITED STATES BANKRUPTCY COURT
                                                                                               SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                           HOUSTON DIVISION

                             CASE NAME:                 WESTMORELAND COAL COMPANY, et. al.                                                                                    CASE NUMBER:           18-35672




                                                                                                COMPARATIVE BALANCE SHEETS
                ASSETS                                                                   MONTH                     MONTH                  MONTH                 MONTH             MONTH              MONTH
                for month ending                                                         October                   November               December              January           February            March

                CURRENT ASSETS
                  Cash                                                            $           68,966,364    $           60,778,275    $      73,576,341     $             -   $              -   $              -
                  Accounts Receivable, Net                                                    67,924,813                69,665,698           73,179,486                   -                  -                  -
                  Inventory: Lower of Cost or Market                                          47,153,116                50,363,812           49,896,278                   -                  -                  -
                  Prepaid Expenses                                                            24,227,571                22,288,105           17,351,994                   -                  -                  -
                  Other Current Assets 1                                                      28,286,732                24,638,717           29,862,165                   -                  -                  -
                TOTAL CURRENT ASSETS                                              $          236,558,596    $          227,734,607    $     243,866,264     $             -   $              -   $              -
                PROPERTY, PLANT & EQUIP. @ COST                                   $          895,729,508    $          896,290,353    $     892,231,629     $             -   $              -   $              -
                Less Accumulated Depreciation                                               (553,280,407)             (561,875,671)         (567,230,764)                 -                  -                  -
                NET BOOK VALUE OF PP&E                                            $          342,449,101    $          334,414,682    $     325,000,865     $             -   $              -   $              -
                OTHER ASSETS:
                  1. Advanced Coal Royalties                                      $           12,584,539    $           12,395,916    $      13,588,089     $             -   $              -   $              -
                  2. Restricted Investments                                                  156,369,033               157,721,973          158,706,423                   -                  -                  -
                  3. Unbilled Revenue, Less Current Portion                                  218,095,324               219,021,765          217,224,816                   -                  -                  -
                  4. Other Assets 2                                                           33,195,699                32,523,507           32,418,481                   -                  -                  -
                TOTAL ASSETS                                                      $          999,252,292    $          983,812,450    $     990,804,938     $             -   $              -   $              -




                Notes
            1
                Other Current Assets include deferred income
            2
                Other Assets includes capitalized expenses, pension assets, prepaid retainers, and other non-current assets




MOR-2                                                                                                                                                                                                               Page 3 of 11
                                                    Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 4 of 11

        `
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                                                  SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                              HOUSTON DIVISION

                             CASE NAME:                  WESTMORELAND COAL COMPANY, et. al.                                                                                    CASE NUMBER:           18-35672




                                                                                                   COMPARATIVE BALANCE SHEETS
                LIABILITIES & OWNER'S EQUITY                                                  MONTH                    MONTH                MONTH                MONTH             MONTH              MONTH
                for month ending                                                              October                  November             December             January           February            March

                LIABILITIES
                LIABILITIES NOT SUBJECT TO COMPROMISE (MOR-4)                            $        495,657,429     $      504,208,762    $     510,139,882    $             -   $              -   $              -
                   LIABILITIES SUBJECT TO COMPROMISE
                   Secured Debt 1                                                        $      1,060,220,643     $     1,056,802,021   $    1,055,633,647   $             -   $              -   $              -
                   Federal Income Tax                                                                 259,012                       -                    -                 -                  -                  -
                   FICA/Withholding                                                                           -                     -                    -                 -                  -                  -
                   Production Taxes                                                                29,769,175             24,922,360           25,751,104
                   Postretirement Medical Benefits                                                399,440,927            400,209,986          400,270,846                  -                  -                  -
                   Asset Retirement Obligations                                                               -                     -                    -                 -                  -                  -
                   Trade and other accrued liabilities                                             51,762,163             46,559,238           39,155,976
                   Other 2                                                                          5,003,004              4,969,989            4,932,245                  -                  -                  -
                TOTAL LIABILITIES SUBJECT TO COMPROMISE                                  $      1,546,454,924     $     1,533,463,594   $    1,525,743,818   $             -   $              -   $              -
                TOTAL LIABILITIES                                                        $      2,042,112,353     $     2,037,672,356   $    2,035,883,700   $             -   $              -   $              -
                OWNER'S EQUITY (DEFICIT)
                TOTAL OWNER'S EQUITY (DEFICIT)                                           $     (1,042,860,061) $       (1,053,859,906) $    (1,045,078,762) $              -   $              -   $              -
                TOTAL LIABILITIES & OWNERS EQUITY                                        $        999,252,292     $      983,812,450    $     990,804,938    $             -   $              -   $              -



                Notes
            1
                Includes pre-petition unpaid principal and interest, capitalized leases, and other secured financing
            2
                Includes current liabilities, non-current liabilities, and deferred revenue




MOR-3                                                                                                                                                                                                                Page 4 of 11
                                                 Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 5 of 11

        `
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                                                SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                            HOUSTON DIVISION

                             CASE NAME:                 WESTMORELAND COAL COMPANY, et. al.                                                                                       CASE NUMBER:           18-35672




                                                                          SCHEDULE OF LIABILITIES NOT SUBJECT TO COMPROMISE
                                                                                          MONTH                     MONTH                      MONTH               MONTH             MONTH              MONTH
                for month ending                                                          October                   November                   December            January           February            March

                TRADE ACCOUNTS PAYABLE                                             $           42,850,336     $          38,418,036        $      53,629,136   $             -   $              -   $              -
                TAX PAYABLE:
                  Federal Payroll Taxes                                            $                      -   $                        -   $               -   $             -   $              -   $              -
                  State Payroll Taxes                                                                     -                            -                   -                 -                  -                  -
                  Ad Valorem Taxes                                                                        -                            -                   -                 -                  -                  -
                  Other Taxes                                                                   7,530,320                13,660,407               18,369,172                 -                  -                  -
                TOTAL TAXES PAYABLE                                                $            7,530,320     $          13,660,407        $      18,369,172   $             -   $              -   $              -
                DIP FINANCING                                                      $           90,000,000     $          90,000,000        $      90,000,000   $             -   $              -   $              -
                ACCRUED INTEREST PAYABLE - DIP                                                  1,874,734                    237,642               1,056,188                 -                  -                  -
                *ACCRUED PROFESSIONAL FEES:                                                     5,565,786                12,816,044               20,754,226                 -                  -                  -
                OTHER ACCRUED LIABILITIES:
                  1. DEFERRED REVENUE                                                           3,134,627                  3,459,776               2,923,634                 -                  -                  -
                  2. ARO 1                                                                    343,906,283               343,084,400              321,560,356                 -                  -                  -
                  3. OTHER 2                                                                      795,343                  2,532,457               1,847,171                 -                  -                  -
                TOTAL LIABILITIES NOT SUBJECT TO COMPROMISE (MOR-3)                $          495,657,429     $         504,208,762        $     510,139,883   $             -   $              -   $              -


                *Payment Requires Court Approval.

                Notes
            1
                ARO liabilities are assumed to be not subject to compromise; see "GLOBAL NOTES TO MONTHLY OPERATING REPORT" note number 5
            2
                Other post-petition liabilities primarily includes post-retirement medical benefits accrued on a post-petition basis




MOR-4                                                                                                                                                                                                                  Page 5 of 11
                                               Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 6 of 11

        `
                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                            SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                        HOUSTON DIVISION

                            CASE NAME:               WESTMORELAND COAL COMPANY, et. al.                                                                                            CASE NUMBER:                   18-35672



                                                                          AGING OF LIABILITIES NOT SUBJECT TO COMPROMISE
                                                                                                               MONTH                  DECEMBER
                  DAYS                                                                TOTAL                  TRADE ACCTS              FED TAXES               STATE TAXES              AD-VALOREM,                OTHER
                                                                                                                                                                                       OTHER TAXES

                  0-30                                                         $          71,998,308     $         53,629,136     $                   -   $                    -   $             18,369,172   $              -
                  31-60                                                                              -                        -                       -                        -                          -                  -
                  61-90                                                                              -                        -                       -                        -                          -                  -
                  91+                                                                                -                        -                       -                        -                          -                  -
                  TOTAL                                                        $          71,998,308     $         53,629,136     $                   -   $                    -   $             18,369,172   $              -


                                                                                           AGING OF ACCOUNTS RECEIVABLE
                  MONTH                                                               October                  November                December                  January                 February                  March


                  0-30                                                         $          65,328,758     $         66,816,429     $         69,565,396    $                    -   $                      -   $              -
                  31-60                                                                      749,275                  749,449                  992,937                         -                          -                  -
                  61-90 1                                                                    449,022                  501,247                  521,333                         -                          -                  -
                  91+ 1                                                                     1,397,758               1,598,573                2,099,820                         -                          -                  -
                  TOTAL                                                        $          67,924,813     $         69,665,698     $         73,179,486    $                    -   $                      -   $              -


                Notes
            1
                The Debtors expect amounts aged over 60 days to be resolved promptly and amounts aged over 91 days primarily reflect accounts receivable for reclamation charges under dispute




MOR-5                                                                                                                                                                                                                            Page 6 of 11
                                                Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 7 of 11

        `
                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                                              SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                          HOUSTON DIVISION

                            CASE NAME:                 WESTMORELAND COAL COMPANY, et. al.                                                                                       CASE NUMBER:              18-35672




                                                                                                STATEMENT OF INCOME (LOSS) 1
                                                                                        MONTH                    MONTH                     MONTH                  MONTH             MONTH              FILING TO DATE
                                                                                        October                  November                  December               January           February

                REVENUES (MOR-1)                                                 $           63,106,204    $          67,593,714     $         74,675,555     $             -   $              -   $         205,375,473
                TOTAL COST OF REVENUES                                                       52,185,954               55,402,792               55,149,807                   -                  -             162,738,553
                GROSS PROFIT                                                                 10,920,250               12,190,922               19,525,748                   -                  -              42,636,920
                OPERATING EXPENSES:
                  Selling, General, & Administrative                             $           11,242,909    $           6,312,677     $          6,234,540     $             -   $              -   $          23,790,126
                  Insiders Compensation                                                         228,327                  369,797                 361,380                    -                  -                959,504
                  Professional Fees                                                           5,434,541                8,362,096               11,379,589                   -                  -              25,176,226
                TOTAL OPERATING EXPENSES                                         $           16,905,777    $          15,044,570     $         17,975,509     $             -   $              -   $          49,925,856
                INCOME (LOSS) BEFORE INT, DEPR/TAX (MOR-1)                       $           (5,985,527) $             (2,853,648) $            1,550,239     $             -   $              -   $          (7,288,936)
                INTEREST INCOME / (EXPENSE)                                                  (3,368,996)                 (717,470)              2,256,811                   -                  -              (1,829,655)
                DD&A EXPENSE                                                                 (5,949,118)               (6,298,842)              8,465,458                   -                  -              (3,782,502)
                OTHER INCOME / (EXPENSE)                                                     (1,145,644)               (1,168,633)             (1,577,154)                  -                  -              (3,891,431)
                OTHER ITEMS 2                                                               (20,450,417)                  (75,000)                    5,150                 -                  -             (20,520,267)
                TOTAL INT, DEPR & OTHER ITEMS                                    $          (30,914,175) $             (8,259,945) $            9,150,265     $             -   $              -   $         (30,023,855)
                NET INCOME BEFORE TAXES                                          $          (36,899,702) $           (11,113,593) $            10,700,504     $             -   $              -   $         (37,312,791)
                FEDERAL INCOME TAXES 3                                                                 -                         -                        -                 -                  -                        -
                NET INCOME (LOSS) (MOR-1)                                        $          (36,899,702) $           (11,113,593) $            10,700,504     $             -   $              -   $         (37,312,791)



                Notes
            1
                Statement of income/(loss) presented for the full month of October 2018
            2
                Includes reorganization items such as the write-off of unamortized debt issuance costs related to debt subject to compromise
            3
                Income tax accruals are completed on a quarterly basis




MOR-6                                                                                                                                                                                                                       Page 7 of 11
                                                Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 8 of 11

        `
                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                          SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                      HOUSTON DIVISION

                         CASE NAME:                    WESTMORELAND COAL COMPANY, et. al.                                                                         CASE NUMBER:              18-35672




            CASH RECEIPTS AND DISBURSEMENTS                                      MONTH                    MONTH                 MONTH               MONTH             MONTH              FILING TO DATE
                                                                                 October                  November              December            January           February

              1. CASH - BEGINNING OF MONTH *                              $              38,234,352   $      70,103,556     $      67,769,852   $             -   $              -   $          38,234,352
            RECEIPTS:
              2. CASH SALES                                               $              62,277,459   $      66,819,085     $      68,158,108   $             -   $              -   $         197,254,652
              3. COLLECTION OF ACCOUNTS RECEIVABLE                                                -                    -                    -                 -                  -                        -
              4. LOANS & ADVANCES (attach list)                                                   -                    -                    -                 -                  -                        -
              5. SALE OF ASSETS                                                             82,731                     -                    -                 -                  -                 82,731
              6. OTHER                                                                    1,639,543             303,830               450,000                 -                  -               2,393,373
            TOTAL RECEIPTS                                                $              63,999,733   $      67,122,915     $      68,608,108   $             -   $              -   $         199,730,756
              (Withdrawal) Contribution by Individual Debtor MFR-2**

            DISBURSEMENTS:
              7. NET PAYROLL                                              $              12,666,354   $      12,645,311     $      12,758,011   $             -   $              -   $          38,069,676    #
              8. SALES, USE & OTHER TAXES PAID                                            3,805,377          14,326,037             7,210,424                 -                  -              25,341,837
              9. ROYALTIES                                                                5,109,824           3,631,093             3,298,662                 -                  -              12,039,579
              10. OPERATING DISBURSEMENTS                                                 6,051,653          34,740,129            33,503,009                 -                  -              74,294,791
              11. INSURANCE                                                                861,254              861,254               861,254                 -                  -               2,583,762
              12. OTHER                                                                   3,636,067           1,897,850               156,572                 -                  -               5,690,489
            TOTAL DISBURSEMENTS FROM OPERATIONS                           $              32,130,529   $      68,101,674     $      57,787,931   $             -   $              -   $         158,020,134
              19. PROFESSIONAL FEES                                                               -           1,354,946             2,660,525                 -                  -               4,015,471
              20. U.S. TRUSTEE FEES                                                               -                    -                    -                 -                  -                        -
              21. OTHER REORGANIZATION EXPENSES                                                   -                    -                    -                 -                  -                        -
            TOTAL DISBURSEMENTS                                           $              32,130,529   $      69,456,620     $      60,448,456   $             -   $              -   $         162,035,605
              22. NET CASH FLOW                                                          31,869,204           (2,333,704)           8,159,652                 -                  -              37,695,152
            23. CASH - END OF MONTH *                                     $              70,103,556   $      67,769,852     $      75,929,504   $             -   $              -   $          75,929,504



            Notes
            * Beginning and ending cash are bank cash; book cash is reflected in MOR-2




MOR-7                                                                                                                                                                                                             Page 8 of 11
                           Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 9 of 11

        `
                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                                              SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                          HOUSTON DIVISION

                            CASE NAME:                 WESTMORELAND COAL COMPANY, et. al.                                                                  CASE NUMBER:         18-35672




                                                                                                     Cash Account Reconciliation
                                                                                                      Month of December, 2018
                Bank account balances as of 12/31/18

                                                 Depository                                     Legal Entity                                        Type      Account No.       Balance
                     1.     Bank of New York                                   Western Energy Company                           Restricted                       1503       $      16,129,079
                     2.     Bank of New York                                   Western Energy Company                           Restricted                       3269               9,228,287
                     3.     Bank of New York                                   Westmoreland Coal Company                        Operating                        3704               8,160,365
                     4.     CIBC - Canada                                      Westmoreland Coal Company                        Operating                        3816                 226,925
                     5.     CIBC - US                                          Westmoreland Coal Company                        Money Market/Operating           7961              33,696,284
                     6.     CIBC - US                                          Westmoreland Coal Company                        Operating                        0304               2,349,877
                     7.     CIBC - US                                          Westmoreland Resources GP, LLC                   Escrow                           9817                    4,590
                     8.     CIBC - US                                          San Juan Coal Company                            Escrow                           0294                    1,989
                     9.     CIBC - US                                          San Juan Coal Company                            Operating/Escrow                 0141                      (12)
                    10.     CIBC - US                                          Westmoreland Coal Sales Company, Inc             Operating                        4793                        -
                    11.     CIBC - US                                          Westmoreland Coal Sales Company, Inc             Operating                        6649                        -
                    12.     CIBC - US                                          Western Energy Company                           Operating                        5037                        -
                    13.     CIBC - US                                          Western Energy Company                           Operating                        6550                        -
                    14.     CIBC - US                                          Western Energy Company                           Operating                        6592                        -
                    15.     CIBC - US                                          Texas Westmoreland Coal Co                       Operating                        5061                        -
                    16.     CIBC - US                                          Texas Westmoreland Coal Co                       Operating                        6526                        -
                    17.     CIBC - US                                          Texas Westmoreland Coal Co                       Operating                        6568                        -
                    18.     CIBC - US                                          Dakota Westmoreland Corporation                  Operating                        5053                        -
                    19.     CIBC - US                                          Dakota Westmoreland Corporation                  Operating                        6534                        -
                    20.     CIBC - US                                          Dakota Westmoreland Corporation                  Operating                        6576                        -
                    21.     CIBC - US                                          Westmoreland Savage Corp                         Operating                        5045                        -
                    22.     CIBC - US                                          Westmoreland Savage Corp                         Operating                        6542                        -
                    23.     CIBC - US                                          Westmoreland Savage Corp                         Operating                        6584                        -
                    24.     CIBC - US                                          Westmoreland Resources, Inc                      Operating                        0168                      233
                    25.     CIBC - US                                          Westmoreland Resources, Inc                      Operating                        6479                        -
                    26.     CIBC - US                                          Westmoreland Resources, Inc                      Operating                        6500                        -
                    27.     CIBC - US                                          Buckingham Coal Company, LLC                     Operating                        0930                        -
                    28.     CIBC - US                                          Buckingham Coal Company, LLC                     Operating                        9825                        -
                    29.     CIBC - US                                          Buckingham Coal Company, LLC                     Operating                        9833                        -
                    30.     CIBC - US                                          San Juan Coal Company                            Operating                        5311                        -
                    31.     CIBC - US                                          San Juan Coal Company                            Operating                        4553                        -
                    32.     CIBC - US                                          San Juan Coal Company                            Operating                        4561                        -
                    33.     CIBC - US                                          Westmoreland Coal Company                        Operating                        6607                        -
                    34.     CIBC - US                                          Westmoreland Coal Company                        Operating                        6615                        -
                    35.     CIBC - US                                          Westmoreland Coal Company                        Operating                        6623                        -
                    36.     CIBC - US                                          Westmoreland Coal Company                        Operating                        6631                        -
                    37.     CIBC - US                                          Westmoreland Coal Company                        Operating                        2998                 729,000
                                                                                                                                                                                                  1
                    38.     CIBC - US                                          Westmoreland Partners                            Operating                        0150                        -
                                                                                                                                                                                                  1
                    39.     CIBC - US                                          Westmoreland Partners                            Operating                        6495                        -
                    40.     CIBC - US                                          San Juan Coal Company                            Operating                        5068                      (12)
                    41.     First Interstate Bank                              Western Energy Company                           Restricted                       1033               7,390,548
                    42.     First Interstate Bank                              Western Energy Company                           Restricted                       0588               1,200,072
                    43.     First Interstate Bank                              Westmoreland Resources Inc                       Restricted                       8301                 716,967
                    44.     First Interstate Bank                              Western Energy Company                           Restricted                       0620                 229,332
                    45.     First Interstate Bank                              Westmoreland Coal Company                        Operating                        1165                 402,317
                    46.     First Interstate Bank                              Western Energy Company                           Restricted                       8666                      (24)
                    47.     First Interstate Bank                              Western Energy Company                           Restricted                       0353               2,794,233
                    48.     First Interstate Bank                              Westmoreland Resources Inc                       Restricted                       085A               2,276,729
                    49.     First Interstate Bank                              Westmoreland Resources Inc                       Restricted                       0850                 647,608
                    50.     First Interstate Bank                              Western Energy Company                           Restricted                       0352                 229,922
                    51.     First Tennessee Bank                               Western Energy Company                           Restricted                       7908                 620,993
                    52.     Morgan Stanley                                     Western Energy Company                           Restricted                       5333              47,562,815
                    53.     Morgan Stanley                                     Westmoreland Coal Company                        Restricted                       5332               6,985,217
                    54.     Morgan Stanley                                     Westmoreland Resources, Inc                      Restricted                       6374               6,924,229
                    55.     Morgan Stanley                                     Westmoreland Coal Company                        Restricted                       6373               1,808,562
                    56.     Texas Capital Bank                                 Western Energy Company                           Restricted                       0024               5,999,750
                    57.     Texas Capital Bank                                 Westmoreland Resources, Inc                      Restricted                       0235                 341,669
                    58.     Wellington Shields                                 Buckingham Coal Company, LLC                     Restricted                       4579                   75,497
                    59.     Wells Fargo Bank                                   Westmoreland Coal Company                        Restricted                       4971              34,771,530
                    60.     Bank of New York                                   Westmoreland Kemmerer, Inc                       Restricted                       8733              29,822,818
                    61.     CIBC - US                                          Westmoreland Resource Partners LP                Money Market/Operating           7303              33,191,612
                    62.     CIBC - US                                          Westmoreland Resource Partners LP                Operating                        7488               5,727,119
                    63.     CIBC - US                                          Westmoreland Kemmerer, Inc                       Operating                        0134                        -
                    64.     CIBC - US                                          Westmoreland Kemmerer, Inc                       Operating                        6487                        -
                    65.     CIBC - US                                          Oxford Mining Company                            Operating                        8436                        -
                    66.     CIBC - US                                          Oxford Mining Company                            Operating                        9809                        -
                    67.     Morgan Stanley                                     Westmoreland Kemmerer, Inc                       Restricted                       2340                 226,356
                                                                                                                                                                                                  1
                    68.     UBS Financial Services, Inc                        Oxford Mining Company                            Restricted                       1174                        -
                    69.     Wellington Shields                                 Oxford Mining Company                            Restricted                       9315               2,700,000
                                                                                                                                                                                                  2
                    70.     CIBC - US                                          Westmoreland Resource Partners, LP               Restricted                       6161                 235,403
                                                                                                                                                                                                  3
                    71.     First Interstate                                   Westmoreland Kemmerer LLC                        Restricted                       0485                  60,000
                   Total                                                                                                                                                    $     263,467,878
                Notes
                Ending cash per MOR-7 is comprised of only "CIBC-US" non-escrow accounts; balances reflects ending bank balances
            1
                Accounts were closed during the month of November
            2
                Account opened in November for purposes of professional fee reserve account
            3
                Bank Account opened in November for purposes of cash collateralization of the credit card program at Kemmerer




MOR-8                                                                                                                                                                                                 Page 9 of 11
                          Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 10 of 11

        `
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                                                SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                            HOUSTON DIVISION

                             CASE NAME:                WESTMORELAND COAL COMPANY, et. al.                                                                                                    CASE NUMBER:           18-35672



                                                                                      PAYMENTS TO INSIDERS AND PROFESSIONALS 1
                Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
                Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                   INSIDERS: NAME/POSITION/COMP TYPE 2                                   MONTH                    MONTH                      MONTH                     MONTH                     MONTH              MONTH
                                                                                         October                  November                   December                  January                   February           March
                   1. Michael G. Hutchinson/Interim Chief Executive Officer,
                                                                                  $            26,923.08     $           53,846.16       $         53,846.16
                   member of Board of Directors                                                                                                                  $                     -     $              -   $              -
                   2. Jennifer S. Grafton/Chief Administrative Officer, Chief
                                                                                               17,165.38                 34,330.76                 45,690.97
                   Legal Officer & Secretary 3                                                                                                                                         -                    -                  -

                   3. Gary A. Kohn/Chief Financial Officer 3                                   25,050.00                 81,975.00                 50,100.00
                                                                                                                                                                                       -                    -                  -

                   4. Joseph E. Micheletti/Chief Operating Officer                             17,357.69                 34,715.38                 34,715.38
                                                                                                                                                                                       -                    -                  -
                   5. Sheldon de Jager/Vice President - Financial Planning and
                                                                                                8,511.54                 17,023.08                 17,023.08
                   Analysis & Treasurer                                                                                                                                                -                    -                  -
                   6. Scott Henry/Vice President, Controller & Chief
                                                                                                8,319.23                 16,638.46                 35,004.35
                   Accounting Officer WLB/WMLP 3                                                                                                                                       -                    -                  -
                   7. Jeffrey Stein/Chief Restructuring Officer, member of
                                                                                              125,000.00                131,268.07                125,000.00
                   Board of Directors 4                                                                                                                                                -                    -                  -

                   TOTAL INSIDERS (MOR-1)                                         $           228,326.92     $          369,796.91       $        361,379.94     $                     -     $              -   $              -



                                                                                                 PAYMENTS TO PROFESSIONALS 1
                   PROFESSIONALS: NAME/ORDER DATE                                        MONTH                    MONTH                      MONTH                     MONTH                     MONTH              MONTH
                                                                                         October                  November                   December                  January                   February            March
                   1. Donlin, Recano, & Company, Inc.                             $                     -    $          136,696.42       $                   -   $                     -     $              -   $              -
                   2. Schulte Roth & Zabel, LLP                                                          -              647,141.77                421,304.29                           -                    -                  -
                   3. Houlihan Lokey, Inc                                                               -               153,323.25                153,407.39                           -                    -                  -
                   4. FTI Consulting                                                                     -              150,361.44                150,000.00                           -                    -                  -
                   5. Jones Walker LLP                                                                  -                78,858.00                 18,701.04                           -                    -                  -
                   6. Thunderwood Capital                                                                -               22,196.00                 22,196.00                           -                    -                  -
                   7. Seward & Kissel                                                                   -                15,173.00                 39,490.00                           -                    -                  -
                   8. Keith Alessi                                                                      -                30,000.00                 30,000.00                           -                    -                  -
                   9. Dinsmore                                                                           -               34,248.50                 33,013.50                           -                    -                  -
                   10. Winston & Strawn                                                                  -               86,947.50                           -                         -                    -                  -
                   11. Morrison & Foerster                                                               -                           -            295,951.87                           -                    -                  -
                   12. Kramer Levin                                                                      -                           -          1,496,460.70                           -                    -                  -
                   TOTAL PROFESSIONALS (MOR-1)                                    $                     -    $        1,354,945.88       $      2,660,524.79     $                     -     $              -   $              -

                Notes
            1
                All payments reflect post-petition payments only
            2
                Comp type included reflects gross wages and consulting payments; all where applicable for the post-petition period
            3
                Includes vacation sellback
            4
                Includes expense reimbursement




MOR-9                                                                                                                                                                                                                              Page 10 of 11
                                                          Case 18-35672 Document 1235 Filed in TXSB on 01/31/19 Page 11 of 11

            `
                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                            SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                        HOUSTON DIVISION

                               CASE NAME:                     WESTMORELAND COAL COMPANY, et. al.                                                                                  CASE NUMBER:                                   18-35672




                                                Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11 1

                                                                                                                              MONTH             MONTH              MONTH              MONTH             MONTH              Quarter            Filing
                                                                                                                              October           November           December           January           February           to date           to date
                                                     Entity                                        Case Number
                Absaloka Coal, LLC                                                                   18-35673             $             -   $              -   $              -   $             -   $              -   $             -   $             -
                Basin Resources, Inc.                                                                18-35674                           -                  -                  -                 -                  -                 -                 -
                Buckingham Coal Company, LLC                                                         18-35675                  1,445,051         3,843,398          5,413,282                   -                  -       10,701,731        10,701,731
                Dakota Westmoreland Corporation                                                      18-35676                   281,877            475,075            407,662                   -                  -        1,164,614         1,164,614
                Daron Coal Company, LLC                                                              18-35677                           -                  -                  -                 -                  -                 -                 -
                Harrison Resources, LLC                                                              18-35678                           -                  -                  -                 -                  -                 -                 -
                Haystack Coal Company                                                                18-35679                           -                  -                  -                 -                  -                 -                 -
                Oxford Conesville, LLC                                                               18-35680                           -                  -                  -                 -                  -                 -                 -
                Oxford Mining Company - Kentucky, LLC                                                18-35681                           -                  -                  -                 -                  -                 -                 -
                Oxford Mining Company, LLC                                                           18-35682                  1,749,596         6,575,123          5,795,085                   -                  -       14,119,804        14,119,804
                San Juan Coal Company                                                                18-35684                  2,275,690         5,562,769          4,430,591                   -                  -       12,269,050        12,269,050
                San Juan Transportation Company                                                      18-35683                           -                  -                  -                 -                  -                 -                 -
                Texas Westmoreland Coal Company                                                      18-35685                           -                  -                  -                 -                  -                 -                 -
                WCC Land Holding Company, Inc.                                                       18-35686                           -                  -                  -                 -                  -                 -                 -
                WEI - Roanoke Valley, Inc.                                                           18-35687                           -                  -                  -                 -                  -                 -                 -
                Western Energy Company                                                               18-35688                 10,701,359        18,498,585         17,057,360                   -                  -       46,257,304        46,257,304
                Westmoreland - Roanoke Valley, LP                                                    18-35708                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Coal Company                                                            18-35672                  9,121,308        14,287,231         12,941,117                   -                  -       36,349,655        36,349,655
                Westmoreland Coal Company Asset Corp.                                                18-35689                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Coal Sales Company, Inc.                                                18-35690                    15,250             15,250                    -                 -                  -          30,500            30,500
                Westmoreland Energy Services New York, Inc.                                          18-35691                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Energy Services, Inc.                                                   18-35693                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Energy, LLC                                                             18-35694                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Kemmerer Fee Coal Holdings, LLC                                         18-35695                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Kemmerer, LLC                                                           18-35696                  2,179,593        12,837,306          8,050,208                   -                  -       23,067,107        23,067,107
                Westmoreland Mining LLC                                                              18-35697                           -                  -                  -                 -                  -                 -                 -
                Westmoreland North Carolina Power, LLC                                               18-35698                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Partners                                                                18-35700                       288               325                     -                 -                  -             613               613
                Westmoreland Power, Inc.                                                             18-35701                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Resource Partners, LP                                                   18-35702                           -           82,731                    -                 -                  -          82,731            82,731
                Westmoreland Resources GP, LLC                                                       18-35703                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Resources, Inc.                                                         18-35704                  3,842,000         5,518,546          4,441,605                   -                  -       13,802,150        13,802,150
                Westmoreland San Juan Holdings, Inc.                                                 18-35705                           -                  -                  -                 -                  -                 -                 -
                Westmoreland San Juan, LLC                                                           18-35706                           -                  -                  -                 -                  -                 -                 -
                Westmoreland Savage Corporation                                                      18-35707                   131,528            631,672            224,932                   -                  -         988,132           988,132
                Westmoreland Texas Jewett Coal Company                                               18-35671                   386,987          1,128,608          1,686,615                   -                  -        3,202,209         3,202,209
                WRI Partners, Inc.                                                                   18-35709                           -                  -                  -                 -                  -                 -                 -
                Total (same as MOR-1 disbursements)                                                                       $ 32,130,525      $ 69,456,620       $ 60,448,456       $             -   $              -   $ 162,035,601     $ 162,035,601




Exhibit A                                                                                                                                                                                                                                                  Page 11 of 11
